                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

WARREN JEROME YATES, #360364                     *

Petitioner                                       *

v                                                *           Civil Action No. PX-16-3437

FRANK B. BISHOP, JR. and                         *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                               *

Respondents                                    *
                                              ***
                                        MEMORANDUM OPINION

        Petitioner Warren Jerome Yates challenges his 2009 conviction in the Circuit Court for

Baltimore County for second degree felony murder and related offenses pursuant to 28 U.S.C. §

2254, primarily contending that he received ineffective assistance of counsel. ECF No. 1. The

Petition is ready for resolution and the Court has determined it need not hold a hearing. See Loc.

R. 105.6; see also Rule 8(a), Rules Governing Section 2254 Cases in the United States District

Courts; Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (petitioner not entitled to a hearing under

28 U.S.C. § 2254(e)(2)). For the following reasons, the Court denies the Petition and declines to

issue a certificate of appealability.

I.      Background

        Yates, along with his co-defendant Donald Kohler, stood trial for felony murder and drug

distribution offenses arising from an incident that occurred on January 7, 2009. The evidence at

trial demonstrated that Kohler had purchased four pounds of marijuana from Yates. Kohler gave

cash in a bag in exchange for the marijuana. After Kohler left, Yates discovered the cash was

counterfeit and chased after Kohler. Id. at 1074. Witnesses testified to having seen Yates run after

Kohler into an alley, heard gunshots, and then saw Yates running back toward them. Yates then
got into a car with another individual, to whom Yates ultimately disclosed that he had fired the

gun shortly before. ECF No. 12-11 at p. 130-32 (Tx. 10/8/2009). A single shot hit and killed

bystander Shirley Worcester.

       A jury sitting in the Circuit Court for Baltimore County convicted Yates of second degree

felony murder, using a handgun during the commission of a violent crime, drug trafficking with a

firearm, marijuana distribution, conspiracy to distribute marijuana, and first-degree assault. On

December 7, 2009, the Circuit Court sentenced Yates to 95 years’ confinement. See Yates v. State,

33 A. 3d 1071, 1074 (Md. App. 2011).

       Yates appealed his convictions, challenging the admission of certain hearsay statements,

the sufficiency of the evidence on the felony murder and handgun offenses, and substantive jury

instructions. Yates, 33 A. 3d at 1071. On December 22, 2011, the Court of Specials of Maryland

affirmed the convictions in a reported opinion. Yates, 33 A. 3d at 1072; see also ECF No. 12-3.

Thereafter, the Court of Appeals of Maryland affirmed the decision of the Court of Special

Appeals. Yates v. State, 55 A.3d 25 (Md. 2012).

       On October 22, 2013, Yates moved for post-conviction relief in the Circuit Court for

Baltimore County, raising eighteen claims of ineffective assistance of counsel. The Circuit Court

for Baltimore County held a hearing on the Petition for Post-Conviction Relief and, by order filed

on June 26, 2015, denied relief except as to whether trial counsel was ineffective for failing to file

a timely motion for a new trial. Yates was permitted to file a belated motion for new trial. ECF

No. 12-7 at p. 21. Yates applied for leave to appeal the denial of post-conviction relief which the

Court of Special Appeals denied on July 28, 2016. ECF Nos. 12-8, 12-9.

       Yates next filed his federal habeas petition on October 14, 2016. ECF No. 1. In it, Yates


                                                  2
presses only two of the ineffectiveness claims raised previously: that counsel was ineffective for

failing to (1) request voir dire questions concerning juror biases regarding handgun use and

narcotics offenses; and (2) move for judgment of acquittal sufficient to preserve certain arguments

for appeal regarding sufficiency of evidence. ECF No. 12-7 at pp. 3 ¶4, 4 ¶ 12. Because neither

is availing, the Petition must be denied.

II.    Standard of Review

       This Court may grant a petition for a writ of habeas corpus only to address violations of

the Constitution or laws of the United States. 28 U.S.C. § 2254(a). A federal court reviewing a

habeas petition that a state court has adjudicated previously must give “considerable deference to

the state court decision,” and may not grant habeas relief unless the state court arrived at a

“‘decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,’ or ‘a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.’” Nicolas v. Att’y Gen. of Md., 820 F.3d 124, 129 (4th Cir. 2016)

(quoting 28 U.S.C. § 2254(d)). In reviewing the Petition, the Court “must presume that the state

court’s factual findings are correct unless the petitioner rebuts those facts by clear and

convincing evidence,” and “cannot disturb the state court’s ruling simply because it is incorrect;

it must also be unreasonable.” Id.

       For a state court’s decision to be contrary to established federal law, the state court must

have arrived at a conclusion contrary to the United States Supreme Court on a question of law or

must have confronted facts that are “materially indistinguishable from a relevant Supreme Court”

case but nevertheless arrived at the opposite result. Williams v. Taylor, 529 U.S. 362, 405


                                                  3
(2000); see Lovitt v. True, 403 F.3d 171, 178 (4th Cir. 2005); Barnes v. Joyner, 751 F.3d 229,

238 (4th Cir. 2014). As to an unreasonable determination, a federal court “may not issue the writ

simply because that court concludes in its independent judgment that the relevant state-court

decision applied established federal law erroneously or incorrectly.” Lovitt, 403 F.3d at 178

(quoting Williams, 529 U.S. at 411). Rather, the Petitioner show that the state court’s ruling was

“so lacking in justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Barnes, 751 F.3d at 238 (quoting

White v. Woodall, 572 U.S. 415, 419–20 (2014)).

       At base, for a § 2254 claim to be cognizable, the petitioner must assert a violation of

federal statutory law or of the United States Constitution. See Wilson v. Corcoran, 562 U.S. 1, 1

(2010); Larry v. Branker, 552 F.3d 356, 368 (4th Cir. 2009) (“[I]t is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions. In conducting

habeas review, a federal court is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States.”) (quoting Estelle v. McGuire, 502 U.S. 62,

67–68 (1991)). “The role of a federal habeas court is to guard against extreme malfunctions in

the state criminal justice systems, not to apply de novo review of factual findings and to

substitute its own opinions for the determinations made on the scene by the trial judge.” Davis v.

Ayala, 135 S. Ct. 2187, 2202 (2015) (internal marks and citations omitted).

III.   Analysis

       Every accused enjoys the Sixth Amendment right to “the effective assistance of counsel.”

Garza v. Idaho, 139 S. Ct. 738, 743-44 (2019) (citing Strickland v. Washington, 466 U.S. 668, 686

(1984)). Challenges to the effectiveness of criminal counsel are reviewed under the standard set


                                                 4
forth in Strickland v. Washington, 466 U.S. 668 (1984). Pursuant to Strickland, a petitioner must

demonstrate both that his counsel’s performance was deficient, and that the deficient performance

prejudiced his defense. Strickland at 687. A strong presumption of adequacy attaches to counsel’s

conduct such that a petitioner alleging ineffective assistance must show that the proceeding was

rendered fundamentally unfair due to counsel’s errors. Id. at 689, 700. “A fair assessment of

attorney performance requires that every effort be made to eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.” Id. at 689.

       In the context of a Strickland claim previously litigated in state court, a petitioner also must

show that the state court’s determination was contrary to or involved an unreasonable application

of clearly established Federal law, or resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence. 28 U.S.C. § 2254(d). “State court findings of

fact made in the course of deciding an ineffectiveness claim” are presumptively correct.

Strickland, 446 U.S. at 698; see also 28 U.S.C. § 2254(e)(1). A petitioner must rebut this

presumption of correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). “The

standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two

apply in tandem, review is ‘doubly’ so.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (citations

omitted). “When § 2254(d) applies, the question is not whether counsel’s actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.




                                                  5
       Yates contends that counsel was ineffective in failing to conduct adequate voir dire and in

failing to raise certain arguments for judgment in his favor at the close of the evidence. ECF No.

1 at p. 6; No. 1-1 at pp. 3-4, 17. The Court addresses each ground separately.

       A.      Voir Dire Questions

       Yates faults trial counsel for failing to ask the jury venire about biases regarding handgun

use and violations of narcotics laws. ECF No.1-1; ECF No. 1 at p. 6. Yates maintains that such

questions aim “directly at biases related to [his] alleged criminal acts, which when uncovered, will

disqualify a juror if the bias is so strong as to impair the juror’s impartiality.” See Thomas v. State,

775 A.2d 406, 414 (Md. Ct. Sp. App. 2001), aff’d, 798 A.2d 566 (Md. App. 2002), abrogated by

Pearson v. State, 86 A.3d 1232, 1241-1242 (Md. App. 2014). Yates also argues that the post-

conviction court’s contrary determination constitutes an unreasonable application of Strickland.

       In rejecting Yates’ arguments, the post-conviction court relied on Curtin v. State, 903 A.2d

922 (App. Md. 2006). ECF No. 12-7 at p. 7. In Curtin, the defendant argued that he did not

participate in an alleged robbery, and alternatively, that a fake gun was used to commit the robbery,

precluding criminal liability. The defendant challenged the trial court’s refusal to ask about

whether potential jurors harbored any biases regarding use of handguns. Disagreeing with the

defendant, the Curtin court reasoned that the jury’s determination was limited to accepting or

rejecting the State’s evidence demonstrating the gun was used in the commission of the crime.

ECF No. 12-7 at pp. 4-8. Accordingly, because the Curtin jurors did not need to determine whether

the Defendant possessed the gun or even used the gun, any biases harbored toward individuals

who used handguns would have no bearing on the deliberations. ECF No. 12-7 at p. 7.




                                                   6
         In Yates’ case, the post-conviction court reasoned that “[l]ike the Defendant in Curtin,

[Yates] maintained he was not the person who shot the victim,” and thus “the jury was charged

with accepting or rejecting whether [Yates] used a gun during the commission of certain crimes.”

Accordingly, “[w]hether a venireperson had strong feelings about handguns,” the court concluded

“would not render that person more or less likely to convict Petitioner of the charges.” Given the

facts of the case and defense, the failure to request a question about biases about handgun use , did

not amount to ineffectiveness of counsel in the court’s view. Id. at p. 8.

         With regard to counsel failing ask the venire about their views on the drug laws, the post-

conviction court likewise highlighted that Yates had defended the distribution of marijuana charge

on similar grounds – that he was not the person who had distributed the drugs. ECF No. 12-7 at

9. “[T]he jurors were only required to determine whether they accepted the State’s evidence that

Petitioner, and not someone else, was the person who was distributing marijuana.” Id. The Court

concluded that Yates could not demonstrate counsel was ineffective for failing to ask a voir dire

question of marginal relevance.

         On this record, this Court finds no grounds to upset the post-conviction court’s

determination that Yates received constitutionally adequate representation, even though counsel

did not request these particular voir dire questions.6 The record also flatly contradicts Yates’

assertion that trial counsel failed to participate in voir dire. In fact, Yates’ trial counsel participated


6
  Yates argues at length that Thomas v. State compels a different result. ECF No. 13 at 10. This Court disagrees.
Strictly speaking, Thomas involves the application of state law, and does not directly implicate the standard for
assessing adequacy of counsel under the Sixth Amendment. Contrary to Yates’ urging, see ECF No. 13 at 11, this
Court need not, nor should not, attempt to determine whether the state post-conviction court correctly interpreted
state law. See Larry v. Branker, 552 F.3d 356, 368 (4th Cir. 2009) (“[I]t is not the province of a federal habeas court
to reexamine state-court determinations on state-law questions. In conducting habeas review, a federal court is
limited to deciding whether a conviction violated the Constitution, laws, or treaties of the United States.”) (quoting
Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)).

                                                          7
actively in jury selection and joined in side bar discussions during the process. ECF No. 12-10 at

pp. 15, 17, 18, 34, 68, 72, 91, 108, 121, 123, 124, 125, 128, 130, 132-148, 151-152. Potential

jurors were also asked about whether they had been either victims of or witness to violent crime,

and about their ability to be fair and impartial. ECF No. 12-10 at pp. 89, 95-96, 102-103, 115,

119. Thus, the post-conviction court rightfully saw no grounds upon which counsel’s failure to

press Yates’ questions of choice rendered the representation constitutionally deficient.

       Under these circumstances, the Court finds that Yates has not demonstrated the state court

decision to be contrary to, or an unreasonable application of, clearly established Federal law, or

was based on an unreasonable determination of the facts in light of the evidence presented to the

state court. See 28 U.S.C. § 2254(d)(1)-(2). The Petition must be denied as to this claim.

           B. Motion for Judgment of Acquittal

       Defense counsel moved for judgment of acquittal on all counts at the conclusion of the

state’s case. Regarding the felony murder offense, counsel argued that no evidence demonstrated

that the shooting death of Worcester and distribution of marijuana offenses were related, thus

compelling acquittal. ECF No. 12-11 at pp. 237-238 (Tr. Tx. 10/8/2009). The Court denied the

motion. Counsel then renewed the motion at the close of evidence, arguing broadly that events

occurring after the distribution offense could not support the felony murder charge. ECF No. 12-

12 at pp. 45-47. Counsel further argued that the state produced insufficient evidence to put the

case to the jury. Id. at pp. 47, 62. The trial court denied the second motion for acquittal. Id. at p.

62.

       At the post-conviction phase, the court determined that the motion for judgment of acquittal

reached all counts and that the arguments in support fell within “the range of reasonably


                                                  8
professional competent assistance.” ECF No. 14-4 at pp. 18-19. The court further noted that Yates

did not prevail because sufficient evidence existed to support the verdict on all counts. Id.

       This Court finds no ground on which to upset the post-conviction court’s conclusions.

Nothing in the record demonstrates that the state court’s decision was contrary to, an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States or was based on an unreasonable determination of the facts in light of the evidence presented

to the state court in order to warrant the award of federal habeas corpus relief. See 28 U.S.C. §

2254(d)(1)-(2). Accordingly, the Petition must be denied on this ground.

V.     Certificate of Appealability

       Rule 11(a) of the Rules Governing Section 2254 Cases provides that “the district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” To obtain a certificate of appealability, a habeas petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Buck v. Davis,

137 S. Ct. 759, 773 (2017); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). When a district

court rejects constitutional claims on the merits, a petitioner satisfies this standard by

demonstrating that “jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Buck, 137 S. Ct. at 773 (citation omitted).

       Yates has not made the requisite showing. Accordingly, the Court declines to issue a

certificate of appealability. Yates may still request that the United States Court of Appeals for the

Court issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).




                                                 9
      For the foregoing reasons, the Petition is denied. A separate Order follows.



October 10, 2019                                                  /S/
Date                                               Paula Xinis
                                                   United States District Judge




                                              10
